Title: [Diary entry: 14 May 1781]
From: Washington, George
To: 

14th. About Noon, intelligence was recd. from Genl. Patterson at West point, that the Enemy were on the No. side of Croton in force—that Colo. Green, Majr. Flag, & some other officers with 40 or 50 Men were surprized & cut off at the Bri⟨dg⟩e & that Colo. Scammell with the New Hampshire Troops had Marched to their assistance. I ordered the Connecticut Troops to move in & support those of New Hampshire. In the evening, information was brot. that the enemy (consisting of about 60 horse, & 140 Infantry) had retreated precipitately & that several of our Soldiers had been inhumanly murdered.